DETAILED ACTION
1.	This office action is a response to an application filed 01/22/2021 in which claims 1-20 are pending in the application and currently being examined. 

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-18, drawn to a sprayer assembly, classified in subclass B05B, subgroup 5/03.
Group II. Claim 19, drawn to an ion source, classified in subclass B05B, subgroup 12/32.
Group III. Claim 20, drawn to a method, classified in subclass B05D, subgroup 1/02.
The inventions are distinct, each from the other because of the following reasons:

3.	Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination has additional features i.e. ion source which may be the patentable feature/inventive concept and the subcombination has utility by itself as a sprayer assembly.
Inventions I and III are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by four distinct apparatus as recited in claims 1-13, 14-16, 17-18 & 19, respectively.
Inventions II and III are related as an apparatus and method of use.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by four distinct apparatus as recited in claims 1-13, 14-16, 17-18 & 19, respectively.

4.	If invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention.
	I-1, Claims 1-13, drawn to a sprayer assembly comprising: 
a capillary having an outlet; 
a sheath for the capillary; and 
an elastic member; 
wherein the assembly is configured such that the sheath can move relative to the capillary between a first position in which the sheath covers the outlet of the capillary and a second position in which the outlet of the capillary is uncovered by the sheath; and 
wherein the assembly is configured such that when the sheath moves from the first position to or towards the second position, the elastic member provides a restoring force that acts to restore the position of the sheath to or towards the first position.	
I-2, Claims 14-16, drawn to a sprayer assembly comprising: 
a sprayer assembly body; 
a cartridge housing a capillary; and 
a nozzle that is removably attachable to the body; 
wherein the assembly is configured such that the cartridge is retained within the body when the nozzle is attached to the body.
I-3, Claims 17-18, drawn to sprayer assembly comprising: 
a sprayer assembly body; 
a capillary; 
a guide configured to retain the capillary; and 
a nozzle that is removably attachable to the guide by a screw or bayonet fitting;
wherein the guide is configured to guide the nozzle into coaxial alignment with the capillary when the nozzle is attached to the guide by the screw or bayonet fitting.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different sections, classes, subclasses, groups/subgroups or electronic resources, or employing different search strategies or search queries).
the inventions are related as combination and subcombination;
these species are not obvious variants of each other based on the current record.
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

10.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

11.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

12.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717